On Rehearing.
Mount, J.
The reason for the opinion heretofore filed herein (July 5, 1902) is probably not as clearly stated as it ought to' be. The case turns on the contract to convey. This contract provides' that upon the final payment the vendor shall convey the. property described “by good and sufficient deed in fee simple.” The meaning of this phrase, as intended by the parties, is the gist of the action. Ordinarily, when a person sells and agrees to convey lands, to another by good and sufficient deed in fee simple, and when there are no' circumstances to taire the case out of the general rule, these words are held to mean a perfect title, both legal and equitable. Rawle, Covenants of Title (5th ed.), § 32; Powell v. Conant, 33 Mich. 396; Moore v. Williams, 115 N. Y. 586 (22 N. E. 233, 5 L. R. A. 654, 12 Am. St. Rep. 844); Younie v. Walrod, 104 Iowa, 475 (13 N. W. 1021); Easton v. Montgomery, 90 Cal. 309 (27 Pac. 280, 25 Am. St. Rep. 123). But where; as in this’case, the vendee has notice and knowledge of the condition of the title, knows that the title is *56perfect in the vendor with the exception of the issuance of the patent, goes into possession of the property and makes improvements thereon, makes payments, asks for and is ■ given an extension of time in which to make his final payment, and, when this extension has expired, asks for and offers a bonus of $500 for further extension, when ha knows patents have not issued and that his time for payment has expired, — such facts show clearly that the parties themselves not only intended that the contract to convey by good and sufficient deed in fee simple meant such title as tbe vendor could convey, and that ihe vendee was to' rely upon the covenants contained in the deed to indemnify himself against loss by reason of the non-issuance of the patent, but also that the parties themselves so construed it, by their subsequent acts and conduct. 1 Warvelle, Vendors, § 24; Godding v. Decker, 3 Colo. App. 206 (32 Pac. 832); Rader v. Neal, 13 W. Va. 373; Younie v. Walrod, supra.
It is insisted in the petition for rehearing that appellant made no offer to convey the property to respondent at the time the tender was made. We have carefully examined the evidence with reference to this point and find there is practically no dispute upon -it The respondent himself testified that, at a meeting of the appellant company, called for the purpose of considering Ms tender, a quitclaim deed was offered him, and that “they would take the money in escrow until they could perfect the title and deliver me patents.” P. W. Emmons, representing a large interest in appellant company and a witness for respondent, testified substantially that at this meeting they offered to. .give respondent a regular deed, a quitclaim deed, a warranty deed, “or any kind of a deed he wanted.” T. M. Peed, president, of appellant, company *57and witness, for respondent, testified substantially to the same effect.
Petition for rebearing denied.
Reavis, O. J., and White, Hadlet, Pullerton and Anders, JJ., concur.